Citation Nr: 1748876	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus, bilateral plantar fasciitis, and small plantar spurs, left foot, degenerative changes of the second metatarsal joint and talonavicular joint, prior to January 13, 2012.

2.  Entitlement to an initial compensable disability rating for status-post right fifth finger proximal interphalangeal joint fracture with flexion deformity and ankylosis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 through October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Veteran testified at a video conference hearing before the undersigned.  A transcript of that testimony is associated with the record.

In July 2015, the Board remanded this matter for further development.  During that development, the Appeals Management Center (AMC) in Washington, D.C. issued a March 2016 rating decision in which it awarded a higher 30 percent disability rating for the Veteran's bilateral  pes planus, effective from February 22, 2016.  In a statement received later that month, the Veteran indicated satisfaction with the assigned 30 percent disability rating; however, he asserted that the higher 30 percent disability rating should date back to July 15, 2010 (the date on which he initially sought appeal), or alternatively, November 1, 2009 (the first day after his separation from service).  In effect, the Veteran asserted that he was entitled to a compensable initial disability rating for his bilateral pes planus prior to February 22, 2016.  

In October 2016, the Board again remanded this matter for further development.  During that development, the AMC issued a March 2017 rating decision in which it awarded a 10 percent rating for bilateral plantar fasciitis (to include bilateral pes planus, bilateral plantar fasciitis, and small plantar spurs, left foot degenerative changes of the second metatarsal head and talonavicular joint), effective November 1, 2009.  The March 2017 rating decision also awarded an earlier effective date of January 13, 2012, for the assignment of the 30 percent rating for the service-connected bilateral pes planus, bilateral plantar fasciitis, and small plantar spurs, left foot degenerative changes of the second metatarsal head and talonavicular joint.  In light of the Veteran's December 2016 statement indicating satisfaction with the assigned 30 percent disability rating for his bilateral pes planus, the issue is characterized accordingly on the title page of this remand.


FINDINGS OF FACT

1.  For the period prior to January 13, 2012, the Veteran's bilateral pes planus, bilateral plantar fasciitis, and small plantar spurs, left foot, degenerative changes of the second metatarsal joint and talonavicular joint was moderate, manifested by pain on manipulation and use.  It did not manifest in severe symptoms, and it did not result in any marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.

2.  The Veteran has ankylosis of the right fifth finger that does not interfere with the overall function of the hand; he is also in receipt of the highest evaluation available under the applicable rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to January 13, 2012, for bilateral pes planus, bilateral plantar fasciitis, and small plantar spurs, left foot, degenerative changes of the second metatarsal joint and talonavicular joint have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 5276 (2016).

2.  The criteria for an initial compensable rating for status-post right fifth finger proximal interphalangeal joint fracture with flexion deformity and ankylosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The initial increased rating claims arise from the Veteran's disagreement with the ratings assigned following the grants of service connection.  Because service connection has already been granted, the claims have been substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Initial Increased Rating - Bilateral Pes Planus, Bilateral Plantar Fasciitis, and Small Plantar Spurs, Left Foot, Degenerative Changes of the Second Metatarsal Joint and Talonavicular Joint

The Veteran's bilateral pes planus, bilateral plantar fasciitis, and small plantar spurs, left foot, degenerative changes of the second metatarsal joint and talonavicular joint is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, which specifically addresses flat feet.  The Veteran is assigned a 10 percent evaluation for the period prior to January 13, 2012, and a 30 percent evaluation thereafter.  As noted in the Introduction, the Veteran has indicated satisfaction with the assigned 30 percent disability rating.  As such, the Veteran is seeking an initial disability rating higher than the currently assigned 10 percent rating prior to January 13, 2012.

Under Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 30 percent rating when bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 50 percent rating when bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Reviewing the relevant evidence of record prior to January 13, 2012, during a pre-discharge VA examination in August 2009, the Veteran reported being diagnosed with bilateral pes planus, plantar fasciitis, and a heel/arch condition.  The Veteran reported bilateral foot pain occurring three times per day and lasting for one hour each time.  He described the pain as localized, aching, sharp, and sticking.  He described the pain as a level 10/10.  The Veteran noted that the pain could be exacerbated by physical activity and stress, and relieved by rest.  He noted that he could function without medication during pain.  He noted pain at rest.  He denied weakness, stiffness, swelling, and fatigue at rest.  He reported pain with standing and walking.  He denied weakness, stiffness, swelling, or fatigue while standing or walking.  The Veteran reported treatment with shoe inserts and a brace.  He denied any overall functional impairment from this condition.

Examination of the feet revealed tenderness.  Examination of the feet did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the great toes.  Palpation of the plantar surface of the feet revealed moderate tenderness.  Alignment of the Achilles tendon during weight bearing and non-weight bearing was normal.  Pes planus was present.  Valgus, pes cavus, hammer toes, Morton's Metatarsalgia, hallux valgus, and hallux rigidus were not present.  There was no forefoot/midfoot mal-alignment.  There was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  The Veteran did not have any limitation with standing or walking.  He required arch supports.  He did not require any orthopedic shoes, corrective shoes, foot supports, build-up of the shoes, or shoe inserts.  The symptoms and pain were not relieved by the corrective shoe wear.  X-ray imaging revealed bilateral pes planus and small plantaris calcaneal spur of the left foot.  The examiner diagnosed bilateral pes planus with bilateral plantar fasciitis.

Medical records from the Dwight D. Eisenhower Army Medical Center revealed treatment for the bilateral feet.  In January 2009, examination of the bilateral feet showed fallen arches.  There was no swelling, erythema, or abnormal warmth.  Palpation revealed no abnormalities.  There was normal motion of the feet and pain was not elicited by motion.  The assessment was plantar fasciitis.  In July 2009, the Veteran complained of pain in the heels and arches mainly in the morning.  The Veteran reported that it hurt getting out of bed and then for about 30 minutes.  He described minimal pain during the day.  Examination of the feet showed abnormalities.  There was a tender plantar heel and medial tubercle bilaterally.  There was decreased arch height on stance.  The assessment was acquired deformity of foot - equinus.  The Veteran was provided orthotics for treatment.  X-ray imaging dated in July 2009 revealed small plantar spurs with mild degenerative changes of the second metatarsal head and talonavicular joint of the left foot.

After assessing the totality of the evidence, the Board finds that the Veteran's symptoms of his bilateral pes planus, bilateral plantar fasciitis, and small plantar spurs, left foot, degenerative changes of the second metatarsal joint and talonavicular joint do not warrant a rating in excess of 10 percent  prior to January 13, 2012. 

As noted above, the medical evidence prior to January 13, 2012, does not document objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Rather, the Veteran's primary symptom documented was pain and physical examination revealed moderate tenderness.  This is contemplated by the 10 percent rating.  As a result, an evaluation in excess of 10 percent for this period is not warranted under Diagnostic Code 5276.

The Board has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code.  Diagnostic Codes 5277, 5278, 5279, 5281, 5282 and 5283 are not for application because the medical evidence does not indicate weak foot, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  Lastly, as the Veteran's disability is flat feet, which is specifically contemplated by DC 5276, evaluation under the general category of Diagnostic Code 5284 for other foot injuries is inappropriate.  See Copeland v. McDonald, 27 Vet. App. 333 (2015) (holding that when a condition is specifically listed in the Schedule, it may not be rated by analogy).  

IV.  Initial Compensable Rating - Status-Post Right Fifth Finger Proximal Interphalangeal Joint Fracture with Flexion Deformity and Ankylosis

The Veteran's status-post right fifth finger proximal interphalangeal joint fracture with flexion deformity and ankylosis is rated as noncompensable under Diagnostic Code 5227.  The Veteran is right hand dominant; thus, it is considered his major extremity for rating purposes.

A rating of 0 percent is the maximum rating available for unfavorable ankylosis of the right little finger, regardless of whether the hand is dominant (major) or non-dominant (minor).  38 C.F.R. § 4.71a, Diagnostic Code 5227.  A Note following this Code reflects that the adjudicator should consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 

Any limitation of motion of the little finger is rated as noncompensable, regardless of whether the finger is in the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  

Amputation of the little finger is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5156; as the Veteran is shown to be right-handed, the criteria for the major extremity apply.  Under Diagnostic Code 5156, a rating of 20 percent is assigned for amputation with metacarpal resection; a rating of 10 percent is assigned for amputation at the PIP joint or proximal thereto.  Under the "amputation rule," the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68. 

Reviewing the relevant evidence of record, during a pre-discharge VA examination dated in August 2009, the Veteran reported being diagnosed with a status post right pinky finger fracture.  He reported pain in the right pinky finger which occurred two times per day and lasted for three hours each time.  He described the pain as localized, aching, and sticking.  He described the severity as 7/10.  He noted that the pain could be exacerbated by physical activity and relieved by rest.  The Veteran indicated that he could function without medication at the time of pain.  He denied receiving any current treatment for this condition.  The Veteran indicated that he did not experience any overall functional impairment from this condition.

On examination, the Veteran could tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  On examination of hand dexterity, the right hand fingertips could approximate the proximal transverse crease of the palm.  Right hand strength was within normal limits.  There was ankylosis of the right little finger proximal interphalangeal joint in a favorable position.  The examiner diagnosed status post right fifth ginger PIP fracture with flexion deformity and ankylosis.  The examiner noted that the objective factors were minimal movement, flexion deformity, and hand x-ray within normal limits.

The record contains treatment records from the Dwight. D. Eisenhower Army Medical Center.  X-ray imaging dated in March 2009 revealed no evidence for acute fracture or dislocation.  The bony density of the finger was well-preserved. There was minimal medial alignment of the fifth middle phalanx in relation to the proximal phalanx, as well as minimal extension of the distal phalanx of the finger in relation to the middle phalanx.  In January 2015 revealed the Veteran's complaints of a two month history of right lateral ring finger numbness with no prior trauma.  The Veteran also complained of pain in the right ring finger when gripping something the wrong way (intermittent with hand shaking).  The Veteran described this as sharp pain that lasted a few seconds and then resolved.  The Veteran indicated the numbness was constant.  He did not have decreased strength in his hand.  In January 2016, the Veteran complained of tingling (paresthesias) of the right little finger.  Examination revealed this paresthesias was stable, and affected the right fourth finger lateral aspect from MCP to DIP with normal function and strength.

In the May 2015 hearing, the Veteran testified that his finger was deformed with a big knot.  He noted pain when doing simple things, like a handshake or putting his hand in his pocket.  He indicated that the pain was worse during cold weather.  The Veteran testified that he could not straighten his finger out all the way.  He noted clicking when he straightened his finger out.  The Veteran also reported numbness between the fourth and fifth finger. 

In a statement dated in February 2016, the Veteran's spouse reported that the Veteran's right pinky finger was obviously deformed.  She noted that she observed him wince when putting his hand in his pocket or shaking hands.  She noted that he complained of throbbing pain in the finger during cold weather.  She noted that his finger did not straighten out and made an audible click when attempting to straighten it.

On VA examination in February 2016, the examiner noted a diagnosis of boutonniere deformity of the fifth finger of the right hand.  The Veteran reported that he used to be able to straighten his finger out if he manipulated it, but no longer could.  He noted that this problem has occurred over the last year and a half.  He reported some mild numbness between the fifth and fourth digits over the last four to five months.  He denied taking any medications or treatment for his finger.  He noted that his finger hurt when it was really cold.  He noted that he used a splint years ago, but it caused more pain than it was worth.  He noted that his job involves mostly typing.  He indicated that he had adapted to not being able to use his little finger when typing.  He also noted that he had to adjust his hand at an angle when shaking someone's hand so that his finger would not get caught.  The Veteran reported the following functional impairment: cannot use his little finger when typing (compensates by using right index finger).  The Veteran denied flare-ups.  

Range of motion of the little finger showed max extension to 0 degrees (MCP), 50 degrees (PIP), and 0 degrees (DIP).  Range of motion of the little finger showed max flexion to 90 degrees (MCP), 100 degrees (PIP), and 70 degrees (DIP).  There was a 1.5 centimeter gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  This contributed to functional loss of not being able to hit the keys with the little finger when typing.  Pain was noted on finger extension, but did not cause functional loss.  There was no evidence of pain with use of the hand.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion.  Hand grip was 5/5 and the Veteran did not have muscle atrophy.  There was ankylosis of the PIP joint in full flexion, but no rotation or angulation of a bone.  The examiner noted that the ankylosis did not result in limitation of motion of other digits or interference with overall function of the hand.  The examiner noted a resting flexion deformity of the PIP joint of the fifth digit.  The examiner also noted numbness at the curvature between the fourth and fifth digit extending up the lateral aspect of the fourth finger to its PIP joint.  The examiner indicated that this did not cause any functional limitations in the use of the fourth or fifth digits.  The examiner found that there was no functional impairment such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  Imaging studies showed abnormal flexion at the fifth PIP joint.  

The examiner found that the Veteran's right little finger condition did not impact his ability to perform any type of occupational task.  The examiner noted further that the Veteran's right little finger flexion deformity did not interfere with activities of daily living, feeding, dressing, or driving.  The examiner noted; however, that the condition did interfere with typing, for which the Veteran compensated by using his right index finger.  The examiner noted that there was no known disability incurred by the small area of numbness between the fifth and fourth digits of the right hand, and it did not interfere with function of the fingers.

The evidence demonstrates that the Veteran has ankylosis of the right little finger that is not compensable under Diagnostic Codes 5227 or 5230, since the maximum rating under these codes is 0 percent.  This includes consideration of additional limitation due to pain, weakness, incoordination or fatigability, as any increased compensation based on these factors must be derived from the rating criteria.  As the maximum schedular evaluation is already in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

The Board finds that a higher rating is not warranted by analogy to amputation at the metacarpal or at the proximal interphalangeal joint, as the evidence does not show functional impairment of the extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  There is also no basis for an additional evaluation based on limitation of motion of a second finger.  See, e.g.,  February 2016 VA examination report (finding the Veteran's ankylosis did not result in limitation of motion of other digits and the numbness at the curvature between the fourth and fifth digit did not cause any functional limitations in the use of the fourth or fifth digits) and January 2016 private treatment record (paresthesias affected the right fourth finger lateral aspect from MCP to DIP with normal function and strength).  Finally, the Board acknowledges that the Veteran has reported interference with typing and shaking hands as a result of the ankylosis of the proximal interphalangeal joint.  The Veteran has also reported pain and tingling/numbness.  However, the Board finds that these reported functional limitations and symptoms do not amount to interference with the overall function of the hand.  See, e.g., August 2009 VA examination report (Veteran denied experiencing any overall functional impairment from this condition) and February 2016 VA examination report (finding the Veteran's ankylosis did not result in interference with overall function of the hand; the small area of numbness between the fifth and fourth digits of the right hand did not interfere with function of the fingers; and the Veteran compensated for the interference with typing by using his right index finger).  

In sum, the evidence fails to support a compensable rating for the Veteran's status-post right fifth finger proximal interphalangeal joint fracture with flexion deformity and ankylosis.  As such, his claim for a higher initial disability rating must be denied.



ORDER

Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus, bilateral plantar fasciitis, and small plantar spurs, left foot, degenerative changes of the second metatarsal joint and talonavicular joint, prior to January 13, 2012, is denied.

An initial compensable disability rating for status-post right fifth finger proximal interphalangeal joint fracture with flexion deformity and ankylosis is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


